BRYAN SCHRODER
United States Attorney

KIMBERLY SAYERS-FAY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kim.sayers-fay@usdoj.gov

Attorneys for Plaintiff

                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                    )   No.
                                               )
                           Plaintiff,          )   COUNTS 1 - 32 :
                                               )   AIDING AND ASSISTING IN
            vs.                                )   PREPARATION OF FALSE
                                               )   FEDERAL INDIVIDUAL INCOME
  JOSE LUIS ARENAS,                            )   TAX RETURNS
                                               )    Vio. of 26 U.S.C. § 7206(2)
                           Defendant.          )
                                               )
                                               )
                                        INDICTMENT

       The Grand Jury charges that:

                            INTRODUCTORY ALLEGATIONS

       At all times relevant to this indictment:

       1.         The Internal Revenue Service (“IRS”) was an agency of the United States

within the Department of the Treasury of the United States and was responsible for

enforcing and administering the tax laws of the United States.



      Case 3:19-cr-00048-SLG-MMS Document 2 Filed 04/25/19 Page 1 of 5
       2.     The federal income tax system of the United States relies upon

individuals—including those individuals engaged in the profession of preparing income

tax returns—to truthfully, accurately, and timely report to the IRS income, expense,

deduction, and credit information on individual income tax returns and accompanying

schedules and forms.

       3.     Form 1040 was the standard federal income tax form used to report an

individual’s income.

       4.     Form 1040X was the standard federal income tax form used to amend the

entries on a Form 1040.

       5.     Schedule A (entitled “Itemized Deductions”) was a form filed with a

federal individual income tax return to report certain itemized deductions. For taxpayers

who itemize, medical and dental expenses and unreimbursed employee business

expenses, and amounts paid for certain taxes, interest, contributions, and miscellaneous

expenses may be deducted. Certain casualty and theft losses may also be deducted.

       6.     During the years 2013 through 2016, the defendant, JOSE LUIS ARENAS,

was a resident of Anchorage, Alaska.

       7.     Beginning in or about 2013, the defendant, JOSE LUIS ARENAS, prepared

tax returns for Alaska clients who paid him for his services.

       8.     For the tax years 2013 through 2016, the defendant, JOSE LUIS ARENAS,

prepared false and fraudulent Forms 1040, along with accompanying forms and

schedules, for other individuals, which fraudulently reduced the amount of federal

income tax owed and/or fraudulently inflated the tax refunds.
                                           2 of 5

      Case 3:19-cr-00048-SLG-MMS Document 2 Filed 04/25/19 Page 2 of 5
                                           COUNTS 1-32

             9.     The Grand Jury re-alleges and incorporates the Introductory Allegations as
      though fully set out herein.
             10.    On or about the dates below, in the District of Alaska, the defendant, JOSE
      LUIS ARENAS, did willfully aid and assist in, procure, counsel, and advise in, the
      preparation and presentation to the IRS of materially false U.S. Individual Income Tax
      Returns, Forms 1040 and 1040X, and their accompanying schedules and forms, knowing
      that the items reported on the Forms 1040 and 1040X, and their accompanying schedules
      and forms were false in that they reported deductions and expenses that were greater than
      the taxpayer was allowed to claim under the law, as specified in the chart below:


Count     Tax      Date of     Name on Tax        False Items on Tax Return Form 1040, or Other
          Year     Offense       Return                     Specified Form or Schedule
  1       2016     2/25/2017   IANNA L         2016 Form 1040 Schedule A, Line 1 – Medical and Dental
                               MONTES          expenses: $28,151
  2       2015     4/2/2016    EDIS E PENA     2015 Form 1040 Schedule A, Line 1 – Medical and Dental
                                               expenses: $52,894
  3       2016     2/6/2017    EDIS E PENA     2016 Form 1040 Schedule A, Line 1 – Medical and Dental
                                               expenses: $59,962
  4       2016     3/2/2017    YULI            2016 Form 1040 Schedule A, Line 1 – Medical and Dental
                               ANDUJAR-        expenses: $52,010
                               PENA
  5       2016     2/19/2017   JOSHUA K        2016 Form 1040 Schedule A, Line 1 – Medical and Dental
                               ALVEY           expenses: $46,077
  6       2015     2/3/2016    ROBERTO C       2015 Form 1040 Schedule A, Line 1 – Medical and Dental
                               CERRATO         expenses: $23,309
  7       2016     2/2/2017    ROBERTO C       2016 Form 1040 Schedule A, Line 1 – Medical and Dental
                               CERRATO         expenses: $39,993
  8       2015     5/18/2016   ANGEL F         2015 Form 1040 Schedule A, Line 1 – Medical and Dental
                               MEDRANO         expenses: $37,422
  9       2016     1/27/2017   ANGEL F         2016 Form 1040 Schedule A, Line 1 – Medical and Dental
                               MEDRANO         expenses: $28,000
 10       2016     2/12/2017   NERIDO          2016 Form 1040 Schedule A, Line 1 – Medical and Dental
                               PAREDES-        expenses: $30,305
                               HENRIQUEZ



                                                3 of 5

            Case 3:19-cr-00048-SLG-MMS Document 2 Filed 04/25/19 Page 3 of 5
Count   Tax    Date of     Name on Tax      False Items on Tax Return Form 1040, or Other
        Year   Offense       Return                   Specified Form or Schedule
 11     2016   2/26/2017   JOEL          2016 Form 1040 Schedule A, Line 1 – Medical and Dental
                           PAREDES       expenses: $41.566
                           HENRIQUEZ
 12     2015   4/20/2016   LORENZO       2015 Form 1040 Schedule A, Line 1 – Medical and Dental
                           MORADO        expenses: $39,742
 13     2016   3/16/2017   RAMON         2016 Form 1040 Schedule A, Line 1 – Medical and Dental
                           RODRIGUEZ     expenses: $42,215
                           AQUINO
 14     2015   6/7/2016    IRMA E        2015 Form 1040 Schedule A, Line 1 – Medical and Dental
                           MARTINEZ      expenses: $37,809
 15     2014   3/16/2015   JOSE D        2014 Form 1040 Schedule A, Line 1 – Medical and Dental
                           SORIANO-      expenses: $18,246
                           GONZALEZ
 16     2015   2/11/2016   JOSE D        2015 Form 1040 Schedule A, Line 1 – Medical and Dental
                           SORIANO       expenses: $23,142
                           GONZALEZ
 17     2016   3/10/2017   JOSE D        2016 Form 1040 Schedule A, Line 1 – Medical and Dental
                           SORIANO       expenses: $27,998
                           GONZALEZ
 18     2014   3/20/2015   A SANCHEZ-    2014 Form 1040 Schedule A, Line 1 – Medical and Dental
                           ESPINOZA      expenses: $23,742
 19     2015   2/26/2016   A SANCHEZ     2015 Form 1040 Schedule A, Line 1 – Medical and Dental
                           ESPINOZA      expenses: $30,303
 20     2016   2/14/2017   A SANCHEZ     2016 Form 1040 Schedule A, Line 1 – Medical and Dental
                           ESPINOZA      expenses: $32,947
 21     2015   2/16/2016   CAROLINA      2015 Form 1040 Schedule A, Line 1 – Medical and Dental
                           PEREZ ROA     expenses: $29,299
 22     2013   3/5/2014    JOSE A        2013 Form 1040 Schedule A, Line 1 – Medical and Dental
                           VICTORIANO    expenses: $18,673
 23     2014   3/31/2015   JOSE A        2014 Form 1040 Schedule A, Line 1 – Medical and Dental
                           VICTORIANO    expenses: $44,448
 24     2014   1/31/2015   ALBERTO T     2014 Form 1040 Schedule A, Line 1 – Medical and Dental
                           HERCULES      expenses: $14,693
 25     2015   5/20/2016   ALBERTO T     2015 Form 1040 Schedule A, Line 1 – Medical and Dental
                           HERCULES      expenses: $40,386
 27     2015   2/26/2016   SANDRA J      2015 Form 1040 Schedule A, Line 1 – Medical and Dental
                           SOMOZA DE     expenses: $19,552
                           DE LLEO
 28     2016   3/13/2017   SANDRA J      2016 Form 1040 Schedule A, Line 1 – Medical and Dental
                           SOMOZA DE     expenses: $32,196
                           DE LEON
 29     2014   2/23/2015   RAMON A       2014 Form 1040 Schedule A, Line 1 – Medical and Dental
                           MERCADO       expenses: $13,773
                           ESCOTO
                                          4 of 5

         Case 3:19-cr-00048-SLG-MMS Document 2 Filed 04/25/19 Page 4 of 5
Count     Tax     Date of    Name on Tax         False Items on Tax Return Form 1040, or Other
          Year    Offense      Return                      Specified Form or Schedule
 30       2015    3/2/2016   ROSELIN          2015 Form 1040 Schedule A, Line 1 – Medical and Dental
                             DIAZ             expenses: $20,778
                             MERCADO
 31       2016   2/22/2017   RAMON A          2016 Form 1040 Schedule A, Line 1 – Medical and Dental
                             MERCADO          expenses: $20,548
 32       2016   2/23/2017   HECTOR           2016 Form 1040 Schedule A, Line 1 – Medical and Dental
                             GOMEZ            expenses: $55,664
                             SANTIAGO


            All of which is in violation of Title 26, United States Code, Section 7206(2).

            A TRUE BILL.


                                               s/ Grand Jury Foreperson
                                               GRAND JURY FOREPERSON


      s/ Kimberly Sayers-Fay
      KIMBERLY SAYERS-FAY
      United States of America
      Assistant U.S. Attorney


      s/ Bryan Schroder
      BRYAN SCHRODER
      United States of America
      United States Attorney


      DATE:        4-25-19




                                               5 of 5

            Case 3:19-cr-00048-SLG-MMS Document 2 Filed 04/25/19 Page 5 of 5
